Court of Appeals
                       First District of Texas
                                BILL OF COSTS

                                No. 01-13-00377-CV

                                 Jameson Thottam

                                       v.

                                 Elizabeth Joseph

         NO. 2007-75702 IN THE 311TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE      CHARGES          PAID/DUE         STATUS            PAID BY
     MT FEE          $10.00        05/01/2015         E-PAID            ANT
     MT FEE          $5.00         05/01/2015        NOT PAID           ANT
     MT FEE          $10.00        04/23/2015         E-PAID            ANT
     MT FEE          $10.00        11/25/2014         E-PAID            ANT
     MT FEE          $10.00        11/25/2014         E-PAID            ANT
     MT FEE          $10.00        11/12/2014         E-PAID            APE
SUPP RPT RECORD      $78.00        11/10/2014          PAID             APE
     MT FEE          $10.00        10/13/2014         E-PAID            APE
SUPP CLK RECORD      $33.00        09/18/2014        UNKNOWN            UNK
     MT FEE          $10.00        09/12/2014        NOT PAID           ANT
SUPP CLK RECORD    $2,064.00       08/28/2014          PAID             ANT
     MT FEE          $10.00        04/03/2014         E-PAID            APE
     MT FEE          $10.00        04/03/2014         E-PAID            APE
     MT FEE          $10.00        04/03/2014         E-PAID            APE
     MT FEE          $10.00        02/25/2014         E-PAID            ANT
SUPP CLK RECORD    $1,322.00       02/19/2014          PAID             ANT
     MT FEE          $10.00        01/22/2014         E-PAID            ANT
     MT FEE          $10.00        12/17/2013         E-PAID            ANT
  RPT RECORD        $158.40        11/25/2013          PAID             ANT
  E-TXGOV FEE                 $5.00           11/25/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           10/22/2013               E-PAID                   ANT
     MT FEE                   $10.00          10/22/2013               E-PAID                   ANT
     MT FEE                   $10.00          10/18/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           10/18/2013               E-PAID                   ANT
  CLK RECORD                 $754.00          09/25/2013                PAID                    ANT
  E-TXGOV FEE                 $5.00           06/17/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           06/12/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           06/12/2013               E-PAID                   ANT
     MT FEE                   $10.00          05/31/2013               E-PAID                   APE
  E-TXGOV FEE                 $5.00           05/31/2013               E-PAID                   APE
     MT FEE                   $10.00          05/15/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           05/15/2013               E-PAID                   ANT
     FILING                  $175.00          05/07/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           05/07/2013                PAID                    ANT
     MT FEE                   $10.00          04/30/2013               E-PAID                   ANT
  E-TXGOV FEE                 $5.00           04/30/2013               E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $4,819.40.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this October 9, 2015.